                             4:20-cv-04248-JBM # 9          Page 1 of 3
                                                                                                     E-FILED
                                                                         Monday, 08 March, 2021 12:39:39 PM
                                                                               Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS

LEONARDO McCRAY,                                       )
                                Plaintiff,             )
                                                       )
v.                                                     )     No.: 20-4248-JBM
                                                       )
JANE DOE, et. al.,                                     )
                                                       )
                                Defendants.            )

                                         MERIT REVIEW

          Plaintiff, proceeding pro se and detained at the Rushville Treatment and Detention

Center, seeks leave to proceed in forma pauperis. The "privilege to proceed without posting

security for costs and fees is reserved to the many truly impoverished litigants who, within the

District Court's sound discretion, would remain without legal remedy if such privilege were not

afforded to them." Brewster v. North Am. Van Lines, Inc., 461 F.2d 649, 651 (7th Cir. 1972). A

court must dismiss cases proceeding in forma pauperis "at any time" if the action is frivolous,

malicious, or fails to state a claim, even if part of the filing fee has been paid. 28 U.S.C. §

1915(d)(2). Accordingly, this Court grants leave to proceed in forma pauperis only if the

complaint states a federal claim. In reviewing the complaint, the Court accepts the factual

allegations as true, liberally construing them in Plaintiff's favor. Turley v. Rednour, 729 F.3d

645, 649 (7th Cir. 2013). However, conclusory statements and labels are insufficient. Enough

facts must be provided to "'state a claim for relief that is plausible on its face.'" Alexander v.

U.S., 721 F.3d 418, 422 (7th Cir. 2013)(quoted cite omitted).

                                        MATERIAL FACTS

            Plaintiff is civilly detained in the Rushville Treatment and Detention Center pursuant

     to the Illinois Sexually Violent Persons Commitment Act, 725 ILCS 207/1, et seq. Plaintiff



                                                  1
                            4:20-cv-04248-JBM # 9           Page 2 of 3




  has filed a scattershot complaint, naming 22 Defendants and asserting 38 incidents of

  unconstitutional conduct from September 29, 2016 through September 18, 2020. Plaintiff

  seeks injunctive relief as well as money damages.

       Plaintiff’s complaint is more in the form of a summary, alleging that over a course of six

years he received numerous tickets for masturbating in front of female staff. Plaintiff does not

deny having done so but claims that the unidentified staff members gave him permission.

Plaintiff claims that he was not aware that they were writing him up for the infractions, although

he also pleads that he was frequently sent to isolation on the Fox Unit after being found guilty of

the offenses.

       Plaintiff does not identify any of the individuals who allegedly gave him permission to

masturbate and who otherwise “enticed’ him. It appears that the 22 named Defendants were

those members of the Behavioral Committee members who found him guilty of the 38

infractions. Plaintiff seeks injunctive relief; that the SVP petition against him be withdrawn, that

the disciplinary findings be expunged and that he be awarded damages of $1300 for each false

ticket and $2500 for each month of his civil commitment.

                                            ANALYSIS

       While, Plaintiff would assert that he was wrongly convicted of public masturbation, he

has admitted to this conduct, although he claims he was given permission. Plaintiff also claims to

have been set-up by staff as he did not know that they were writing disciplinary tickets for the

conduct they had allegedly encouraged. This, however, is belied by Plaintiff’s own pleadings

wherein he claims to have frequently been sentenced to Fox Unit isolation in punishment for the

violations. It is clear that Plaintiff cannot articulate a claim regarding “false” disciplinary charges




                                                  2
                            4:20-cv-04248-JBM # 9          Page 3 of 3




where he has admitted to engaging in the conduct with which he was charged. Plaintiff’s

complaint, therefore, is DISMISSED with prejudice.

       IT IS THEREFORE ORDERED:

            1) Plaintiff's complaint is dismissed for failure to state a claim pursuant to Fed. R.

Civ. P. 12(b)(6) and 28 U.S.C. § 1915A. Any amendment to the Complaint would be futile for

the indicated reason. This case is therefore closed. The clerk is directed to enter a judgment

pursuant to Fed. R. Civ. P. 58.

       2)      If Plaintiff wishes to appeal this dismissal, he must file a notice of appeal with this

Court within 30 days of the entry of judgment. Fed. R. App. P. 4(a). A motion for leave to appeal

in forma pauperis should set forth the issues Plaintiff plans to present on appeal. See Fed. R.

App. P. 24(a)(1)(C). If Plaintiff does choose to appeal, he will be liable for the $505 appellate

filing fee regardless of the outcome of the appeal.




_ 3/8/2021                                          s/Joe Billy McDade________
ENTERED                                             JOE BILLY McDADE
                                               UNITED STATES DISTRICT JUDGE




                                                  3
